DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1-3, 10, 12-15, and 19-20 are rejected on the ground of nonstatutory double patenting over claims 1 - 6 of U. S. Patent No. 11,122,515 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1-3, 10, 12-15, and 19-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 11,122,515.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 6 of the U.S. Patent No. 11,122,515. Specifically, the claims of U.S. Patent (11,122,515) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1-3, 10, 12-15, and 19-20 of the present application is the same elements, same function, and same result as claims 1 - 6 of the U.S. Patent (11,122,515), specially, the independent claims 1 and 4 of the present application is the same invention as the independent claims 1, 12, and 19 of the U.S. Patent (11,122,515).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.
	For example;

Instant Application
U.S Patent 11,122,515        
1. A method of a UE, the method comprising: performing a random-access procedure, wherein performing the random-access procedure includes transmitting a physical uplink shared channel (“PUSCH”) Msg3; identifying a number of configured closed-loop power control (“CL-PC”) processes for a Physical Uplink Shared Channel; and calculating a transmit power for the PUSCH Msg3 using a CL-PC process with index zero in response to the number of configured CL-PC processes for the Physical Uplink Shared Channel being more than one.

1.  A method of a UE comprising: performing a random-access procedure, wherein performing the random-access procedure includes transmitting a physical uplink shared channel (“PUSCH”) Msg3; determining whether the UE is in RRC_CONNECTED state; identifying a number of configured closed-loop power control (“CL-PC”) process for an uplink (“UL”) channel or signal; and calculating a transmit power for the PUSCH Msg3 using a CL-PC process with index zero in response to the UE being in RRC_CONNECTED state and the number of configured CL-PC processes for the UL channel or signal being more than one.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1 and 4 with dependent claim 2 of the U.S. Patent (11,122,515) is encompassed the claimed invention of the independent claims 1, 12, and 19 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,122,515).  
Furthermore, the claims 2-3, 10, 12-15, and 19-20 of the present application are same function and same result as the dependent claims of the U.S. Patent (11,122,515).
For example, claim 2 of the present application are same function and same result as claim 1 of the U.S. Patent (11,122,515).
Claim 3 of the present application are same function and same result as claim 1 of the U.S. Patent (11,122,515).
Claim 10 of the present application are same function and same result as claim 3 of the U.S. Patent (11,122,515).
Claim 12 of the present application are same function and same result as claim 1 or 4 of the U.S. Patent (11,122,515).
Claim 13 of the present application are same function and same result as claim 3 of the U.S. Patent (11,122,515).
Claim 14 of the present application are same function and same result as claim 1 of the U.S. Patent (11,122,515).
Claim 15 of the present application are same function and same result as claim 1 of the U.S. Patent (11,122,515).
Claim 19 of the present application are same function and same result as claim 1 and 2 of the U.S. Patent (11,122,515).
Claim 20 of the present application are same function and same result as claim 2 of the U.S. Patent (11,122,515).

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.		Claims 1-4, 8, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOTOROLA MOBILITY ET AL: “On non-CA NR UL power control”, 3GPP DRAFT; R1-1802678-POWER-CONTROL-NON-CA-FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; FRANCE, vol. RAN WG1, no.  Athens, Greece; 20180226 – 20180302 17 February 2018 (2018-02-17), XP051398112, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5F92/Docs/ (Retrieved on 2018-02-17).
Regarding claim 1, MOTOROLA teaches a method of a UE for performing a random-access procedure, wherein performing the random-access procedure includes transmitting a physical uplink shared channel (“PUSCH”) Msg3 (Section 2.1 teaches performing random-access procedure having transmitting a physical uplink shared channel (PUSCH) Msg3). MOTOROLA teaches identifying a number of configured closed-loop power control (“CL-PC”) processes for a Physical Uplink Shared Channel (Section 2.1 teaches determining configuring with separate RRC parameter (e.g. Msg3-closed-loop-index) processing for PUSCH). MOTOROLA teaches that calculating a transmit power for the PUSCH Msg3 using a CL-PC process with index zero in response to the number of configured CL-PC processes for the Physical Uplink Shared Channel being more than one (Section 2.1 teaches fixed in the specification I=0 response to configuring Msg3-closed-loop-index for PUSCH).
Regarding claim 2, MOTOROLA teaches the UE is in RRC_CONNECTED state (Section 2.1).
Regarding claim 3, MOTOROLA teaches that the CL-PC process for a Physical Uplink Shared Channel refers to a PUSCH power control adjustment state (Section 2.1).
Regarding claim 4, MOTOROLA teaches that a CL-PC index “I” is fixed to zero if the UE is configured with more than one CL-PC process for the Physical Uplink Shared Channel (Section 2.1).
Regarding claim 8, MOTOROLA teaches that the number of configured CL-PC processes 1s two per serving cell (Section 2.1).
Regarding claim 12, MOTOROLA teaches all the limitation as discussed in claim 1. Furthermore, MOTOROLA further teaches that a processor that identifies an amount of configured closed-loop power control (“CL- PC”) process for an uplink (“UL”) channel or signal (Section 2.1 teaches determining configuring with separate RRC parameter (e.g. Msg3-closed-loop-index) processing for PUSCH). MOTOROLA teaches calculates a transmit power for the PUSCH Msg3 using a CL-PC process with indexzero in response to the apparatus being in RRC_ CONNECTED state and the amount of configured CL-PC processes for the UL channel or signal numbering more than one (Section 2.1 teaches fixed in the specification I=0 response to configuring Msg3-closed-loop-index for PUSCH).
Regarding claim 14, MOTOROLA teaches that the UE is in RRC_CONNECTED state (Section 2.1).
Regarding claim 15, MOTOROLA teaches that the CL-PC process for a PUSCH refers to a PUSCH power control adjustment state (Section 2.1). 
Regarding claim 16, MOTOROLA teaches that a CL-PC index “I” is fixed to zero if the UE is configured with more than one CL-PC process for the PUSCH (Section 2.1).
Regarding claim 19, MOTOROLA teaches all the limitation as discussed in claim 1. Furthermore, MOTOROLA further teaches that determining whether the UE is configured with an explicit spatial relation for physical uplink control channel (“PUCCH?”) transmissions (Section 2.1), and calculating a transmit power for a PUCCH using a CL-PC process with index zero in response to the VE not being configured with an explicit spatial relation for PUCCH transmissions (Section 2.1).

Allowable Subject Matter
5.		Claims 5-7, 9, 11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YI et al. (US 2016/0205632) discloses Method and Apparatus for Controlling Uplink Power in Wireless Communication System.
Kim et al. (US 2013/0051297) discloses Terminal for Controlling Uplink Transmission Power and an Uplink Transmission Power Control Method in a Wireless Communication System.
		Kim et al.  (US 2011/0026419) discloses Method and Apparatus for Controlling Uplink Power in a Wireless Communication System.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 10, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649